Claimants, husband and wife, have appealed from a decision of the Workmen’s Compensation Board disallowing their claim for compensation because of the death of their son, Norman Flugel. It is undisputed that the employee sustained accidental injuries on March 18, 1944, which caused his immediate death, and that the injuries arose out of and in the course of his employment. There is no proof in the record that the decedent contributed to the support of his parents prior to 1943, at which time he was inducted into the armed services. He was in the army for a period of about ten months. While a member of the armed forces he made no provision for the allotment of payments to his parents. After his discharge from the army and during his period of employment, a period of approximately three months, he lived at the home of one of his brothers. When he applied for his employment he represented that he had no dependents. He was twenty-three years of age at the time of his death. His mother testified that during the period of his employment he contributed $10 a week towards the support of his parents. The board rejected this testimony. Credibility of the mother was a subject to be passed upon by the board. The court has concluded to affirm the decision solely on the ground that the board had authority to reject the mother’s testimony. Decision affirmed, without costs. All concur.